Citation Nr: 1220470	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-12 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee patellofemoral syndrome.

3.  Entitlement to an initial evaluation in excess of 10 percent for left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel

INTRODUCTION

The Veteran served on active duty from November 2005 to March 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for hypertension, right knee patellofemoral syndrome, and left knee patellofemoral syndrome.  A 10 percent rating was assigned for each disability, effective March 27, 2008.  The Veteran appealed the initial 10 percent rating assigned for each disability and the case was certified to the Board for appellate review.  

The Veteran filed a notice of disagreement with a February 2009 rating decision, which denied service connection for a low back injury.  Although the RO issued a May 2009 statement of the case on this issue, the Veteran did not perfect an appeal of this issue.  As such, it is not currently on appeal before the Board.

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

In the May 2012 Appellant's Brief, the Veteran's representative indicated that the Veteran's hypertension, right knee patellofemoral syndrome, and left knee patellofemoral syndrome had worsened in severity since they were originally rated, and since the most recent VA examinations were conducted in May 2008.  

As such, the Board finds that a remand is necessary in order to schedule new VA examinations to ascertain the current severity of the Veteran's service-connected hypertension, right knee patellofemoral syndrome, and left knee patellofemoral syndrome.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must request any records of VA treatment records dating from March 2008 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must also be afforded the appropriate VA examination to determine the nature and extent of his service-connected hypertension.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include blood pressure readings.  It must also be noted whether the Veteran is taking medication to control his service-connected hypertension.  The report must be typed. 

3.  The Veteran must be afforded a VA examination to determine the nature and extent of his service-connected right and left knee patellofemoral syndrome.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary and appropriate tests, to include x-rays studies of the knees must be performed and their results documented.  The examiner must fully describe all manifestations of the Veteran's service-connected right and left knee patellofemoral syndrome.  Range of motion testing of the knees, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished expressed in degrees by use of a goniometer, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  If painful motion is observed, the examiner must state the point in degrees at which motion is limited by pain.  The same range of motion studies must then be repeated after at least 5 repetitions for each knee.  The examiner must also discuss whether there are additional limits on functional ability on repeated use or during flare-ups, and provide an assessment of any functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner must state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability beyond that reflected on range of motion measurements, and if so, the additional degree of impairment. 

With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the knees, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected right and left knee patellofemoral syndrome, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disorder, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right and left knee patellofemoral syndrome.  

The examiner must specifically state whether the Veteran's right and left knee patellofemoral syndrome are manifested by recurrent subluxation or lateral instability and if so, the severity of such; dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; genu recurvatum; and/or ankylosis.  The report prepared must be typed. 

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


